Judgment rendered April *72221, 1983 in Supreme Court, New York County (Robert M. Haft, J.), convicting defendant, on three counts each, of robbery in the third degree and attempted robbery in the third degree, is unanimously modified, on the law, to the extent of reducing the sentence on count No. 2 of indictment No. 8334/ 82 (attempted robbery in the third degree) to lVs to 4 years, and the judgment is otherwise affirmed.
It appears that the court inadvertently sentenced defendant to 2 to 6 years on one of the attempted robbery counts, in excess of the legal maximum. We modify only to correct this one sentence, and otherwise affirm. The defendant’s argument of excessiveness is not persuasive in light of the (at least) 14 bank robberies committed by him and his extensive prior record. All prior memoranda with respect to this appeal are recalled and vacated. Concur—Sandler, J. P., Carro, Bloom and Kassal, JJ.